Name: Commission Regulation (EC) No 1215/2003 of 7 July 2003 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcasses of adult bovine animals
 Type: Regulation
 Subject Matter: documentation;  agri-foodstuffs;  animal product;  means of agricultural production
 Date Published: nan

 Important legal notice|32003R1215Commission Regulation (EC) No 1215/2003 of 7 July 2003 amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcasses of adult bovine animals Official Journal L 169 , 08/07/2003 P. 0032 - 0036Commission Regulation (EC) No 1215/2003of 7 July 2003amending Regulation (EEC) No 344/91 laying down detailed rules for applying Council Regulation (EEC) No 1186/90 to extend the scope of the Community scale for the classification of carcasses of adult bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1186/90 of 7 May 1990 extending the scope of the Community scale for the classification of carcasses of adult bovine animals(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 thereof,Whereas:(1) Articles 1 and 3 of Commission Regulation (EEC) No 344/91(2), as last amended by Regulation (EC) No 1993/95(3), lay down detailed rules for carrying out, identifying and checking the classification of carcasses of adult bovines.(2) With a view to authorising alternative methods to direct visual assessment of conformation and fat cover, automated grading techniques may be introduced when they are based on statistically proven methods. Authorisation of automatic grading techniques should be subject to compliance with certain conditions and requirements as well as with a maximum tolerance for statistical error in classification that should be specified.(3) Establishments using automated grading techniques for the determination of the class of conformation and fat cover should ensure that the category of the carcass is identified in accordance with Article 3(1) of Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcasses of adult bovine animals(4), as amended by Regulation (EEC) No 1026/91(5). For the identification of the category, the establishments concerned should make use of the system referred to in Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(6).(4) In case the automated grading techniques refuse to classify carcasses due to technical problems, some flexibility should be allowed to the extent that the classification and identification of the carcasses concerned should in those cases be carried out before the end of the daily slaughter operations.(5) Provision should be made for the possibility to modify, after a licence was granted, the technical specifications of the automated grading techniques with a view to improving their accuracy. However, such modifications should require the prior approval of the competent authorities that should ascertain that these modifications result in a higher level of accuracy.(6) It is necessary to provide for regular on-the-spot checks whereby the accuracy of the automated grading techniques is verified on certain specific aspects. The frequency of these checks should particularly be increased in the initial period of 12 months after a licence was granted.(7) Regulation (EEC) No 344/91 should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 344/91 is amended as follows:1. Article 1 is amended as follows:(a) paragraph 2 is amended as follows:(i) the second indent is replaced by the following:"- in addition to the requirements mentioned in paragraph 1, they must indicate the approval number of the slaughterhouse, the identification or slaughter number of the animal, the date of slaughter, the weight of the carcase and, where applicable, that the classification has been carried out by using automated grading techniques;"(ii) the following subparagraph is added:"Where classification is carried out by using automated grading techniques, the use of labels shall be compulsory.";(b) in paragraph 2a, the following subparagraph is added:"In cases where the automated grading techniques fail to classify carcasses, classification and identification of these carcasses must take place before the end of the daily slaughter operations."2. Article 3 is amended as follows:(a) the following paragraphs 1a, 1b and 1c are inserted after paragraph 1:"1a. Member States may grant a licence authorising automated grading techniques for application in their territory or a part thereof. Authorisation shall be subject to meeting the conditions and minimum requirements for a certification test laid down in Annex I. At least two months prior to the start of the certification test, Member States shall provide the Commission with the information referred to in Annex II, part A. Member States shall designate an independent body which shall analyse the results of the certification test. Within two months upon completion of the certification test, Member States shall provide the Commission with the information referred to in Annex II, part B.Where a licence is granted authorising automated grading techniques based on a certification test during which more than one carcass presentation was used, the differences between those carcass presentations shall not lead to differences in the classification results.After having informed the Commission, Member States may grant a licence authorising automated grading techniques for application in their territory or a part thereof without organising the certification test, provided such a licence has already been granted for the same automated grading techniques for application in another part of that Member State concerned or in another Member State on the basis of a certification test with a sample of carcasses that they consider to be equally representative, in terms of category, classes of conformation and of fat cover, of the adult bovine animals slaughtered in the Member State concerned or a part thereof.Classification by automated grading techniques shall only be valid if the carcass presentation is identical to one that was used during the certification test.1b. Establishments operating classification by using automated grading techniques shall:- identify the category of the carcass; for this purpose use shall be made of the system for the identification and registration of bovine animals as referred to in Title I of Regulation (EC) No 1760/2000,- keep daily control reports on the functioning of the automated grading techniques, including in particular any shortcomings encountered and actions taken where necessary.1c. Modifications of the technical specifications of the automated grading techniques for which a licence was granted shall only be allowed after having obtained the approval of the competent authorities of the Member State concerned and subject to proof that such modifications result in a higher level of accuracy than that obtained during the certification test.Member States shall inform the Commission of any such modifications for which they have given their approval.";(b) paragraph 2 is amended as follows:(a) the third subparagraph is replaced by the following:"In all approved establishments operating classification by using automated grading techniques, at least six checks must be carried out every three months during the first 12 months after the licence referred to in paragraph 1a was granted. Thereafter checks must be carried out at least twice every three months in all approved establishments operating classification by using automated grading techniques. Each check must relate to at least 40 carcasses, selected at random. The checks shall in particular verify:- the category of the carcass,- the accuracy of the automated grading techniques by using the system of points and limits referred to in Annex I(3),- the carcass presentation,- the daily calibration as well as any other technical aspects of the automated grading techniques, that are relevant for ensuring that the level of accuracy obtained by using automated grading techniques is at least as good as the one achieved during the certification test,- the daily control reports referred to in paragraph 1b.Where the body responsible for checks is the same as that responsible for classification and identification of the carcasses or where it does not fall under the authority of a public body, the checks provided for in the second and third subparagraphs must be carried out under the physical supervision of a public body under the same conditions and at least once a year. The public body shall be informed regularly of the findings of the body responsible for checks.";(b) in the fourth subparagraph, point (b) is replaced by the following:"(b) the licences provided for in paragraphs 1 and 1a may be revoked."3. Annex I and Annex II to this Regulation are added as Annex I and Annex II.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 119, 11.5.1990, p. 32.(2) OJ L 41, 14.2.1991, p. 15.(3) OJ L 194, 17.8.1995, p. 7.(4) OJ L 123, 7.5.1981, p. 3.(5) OJ L 106, 26.4.1991, p. 2.(6) OJ L 204, 11.8.2000, p. 1.ANNEX I"ANNEX IConditions and minimum requirements for authorisation of automated grading techniques1. The Member State concerned shall organise a certification test for a jury composed of at least five licensed experts in classification of carcases of adult bovine animals. Two members of the jury will come from the Member State performing the test. The other members of the jury will each come from another Member State. The jury shall comprise an uneven number of experts. The Commission services and other Member States' experts may attend the certification test as observers.The members of the jury will work in an independent and anonymous way.The Member State concerned will nominate a coordinator of the certification test who shall:- not be part of the jury,- have satisfactory technical knowledge and be fully independent,- monitor the independent and anonymous functioning of the members of the jury,- collect the classification results of the members of the jury and those obtained by using the automated grading techniques,- ensure that, during the entire duration of the certification test, the classification results obtained by using the automated grading techniques shall not be available to any of the members of the jury and vice versa nor to any other interested party,- validate the classifications for each carcase and may decide, for objective reasons to be specified, to reject carcases from the sample to be used for the analysis.2. For the certification test:- each of the classes of conformation and of fat cover shall be subdivided into three subclasses,- a sample of at minimum 600 validated carcases shall be required,- the percentage of failures shall be no more than 5 % of the carcases that are fit for classification by using automated grading techniques.3. For each validated carcase, the median of the results of the members of the jury shall be considered as the correct grade of that carcase.To estimate the performance of the automated grading techniques, the results of the automated classification machine shall, for each validated carcase, be compared to the median of the results of the jury. The resulting accuracy of the grading by automated grading techniques is established by using a system of points that are attributed as follows:>TABLE>With a view to authorisation, the automated grading techniques should achieve at least 60 % of the maximum number of points for both conformation and fat cover.In addition, the classification by using the automated grading techniques must be within the following limits:>TABLE>"ANNEX II"ANNEX IIA. Information to be provided by Member States as regards the organisation of a certification test for authorising automated grading techniques- the dates on which the certification test shall take place,- a detailed description of the carcasses of adult bovine animals classified in the Member State concerned or a part thereof,- the statistical methods used for selecting the sample of carcasses that shall be representative, in terms of category, classes of conformation and of fat cover, of the adult bovine animals slaughtered in the Member State concerned or a part thereof,- the name and address of the abattoir(s) where the certification test shall take place, an explanation of the organisation and performance of the processing line(s), including the speed per hour,- the carcass presentation(s) that shall be used during the certification test,- a description of the automated grading machine and its technical functions, in particular the security concept of the machine against any type of manipulation,- the licensed experts nominated by the Member State concerned to take part in the certification test as members of the jury,- the coordinator of the certification test, proving his satisfactory technical knowledge and full independence,- the name and address of the independent body designated by the Member State concerned that shall analyse the results of the certification test.B. Information to be provided by Member States as regards the results of a certification test for authorising automated grading techniques- a copy of the classification sheets completed and signed by the members of the jury and by the coordinator during the certification test,- a copy of the classification results obtained by using automated grading techniques signed by the coordinator during the certification test,- a report of the coordinator on the organisation of the certification test in view of the conditions and minimum requirements set out in Annex I,- a quantitative analysis, according to a methodology to be agreed upon by the Commission, of the results of the certification test indicating the classification results of each expert classifier and those obtained by using the automated grading techniques. The data used for the analysis must be provided in an electronic format to be agreed upon by the Commission,- the accuracy of the automated grading techniques established in accordance with the provisions in Annex I(3)."